         Case 3:21-cv-02495-EMC Document 15 Filed 04/28/21 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA


 TIMOTHY O’CONNOR and CAROLYN
 O’CONNOR,
                                                              Civil Action No. 4:21-cv-02495
                Plaintiffs,
                                                              The Honorable Haywood S. Gilliam
        v.
                                                              Jr.
 SYNGENTA AG, SYNGENTA CROP
 PROTECTION LLC, CHEVRON U.S.A., INC. and
 DOES 1 through 60 inclusive,

                Defendants.

                JOINT STIPULATION AND MOTION FOR STAY
          PENDING POTENTIAL TRANSFER OF THIS ACTION BY THE
     JUDICIAL PANEL ON MULTIDISTRICT LITIGATION; ORDER THEREON

       Plaintiffs and Syngenta Crop Protection, LLC (“Syngenta”) respectfully submit this joint

stipulation and motion in order to request the relief described as follows:

       WHEREAS, Plaintiffs initiated this action on April 7, 2021, see Dkt. #1, and served

Syngenta on April 13, 2021;

       WHEREAS, the Judicial Panel on Multidistrict Litigation (“JPML”) is currently

considering a petition to transfer this and other cases into federal Multidistrict Litigation (“MDL”)

for coordinated or consolidated proceedings under 28 U.S.C. § 1407, and has scheduled the matter

for its May 27, 2021 hearing session, see In re Paraquat Prod. Liab. Litig., MDL No. 3004

(J.P.M.L. Apr. 15, 2021), ECF No. 17;

       WHEREAS, Plaintiffs and Syngenta agree that a stay pending potential MDL transfer will

help ensure efficiency and judicial economy given the potential transfer of this matter in an MDL

proceeding;



                                                 1
STIPULATION FOR STAY                                                          Case No.: -cv-04295
          Case 3:21-cv-02495-EMC Document 15 Filed 04/28/21 Page 2 of 3




       WHEREAS, this Court has the inherent power to grant a stay, see Landis v. No. Am. Co.,

299 U.S. 248, 254–55 (1936); and

       WHEREAS, courts routinely stay cases pending a JPML decision in order to conserve

party and judicial resources and avoid inconsistent results, see, e.g., JBR, Inc. v. Keurig Green

Mountain, Inc., No. 2:14–cv–00677, 2014 WL 1767701, at *3 (E.D. Cal. May 2, 2014) (“[T]his

court’s investment of resources would be a waste of judicial resources . . . . [J]udicial economy . .

. weighs in favor of a stay.”; Franklin v. Prospect Mortg., LLC, No. 2:13-cv-00790, 2013 WL

6423389, at *2 (E.D. Cal. Dec. 9, 2013) (“[A] stay would promote judicial economy and efficiency

by preventing any possible duplicative efforts by this Court.”); Palmer v. Am. Honda Motor Co.,

Inc., No. CV 07–1904, 2008 WL 54914, *1 (D. Ariz. Jan. 3, 2008) (“The Court concludes that this

matter should be stayed pending a decision on MDL transfer. A stay will conserve judicial

resources by avoiding duplicative litigation in the . . . districts now considering similar actions.”);

Good v. Prudential Ins. Co. of Am., 5 F. Supp. 2d 804, 809 (N.D. Cal. 1998) (“The purpose of such

transfers is to further judicial economy and to eliminate the potential for conflicting pretrial rulings

. . . . Courts frequently grant stays pending a decision by the MDL panel[.]”); Rivers v. Walt Disney

Co., 980 F. Supp. 1358, 1362 (C.D. Cal. 1997) (“If this case is consolidated with the other cases .

. . this Court will have needlessly expended its energies familiarizing itself with the intricacies of

a case that would be heard by another judge . . . . [A] majority of courts have concluded that it is

often appropriate to stay preliminary pretrial proceedings while a motion to transfer and

consolidate is pending with the MDL Panel.”);

       WHEREUPON, Plaintiffs and Syngenta jointly request entry of an order providing that

this case, including the deadline for responsive pleadings, is stayed pending the potential transfer

of this case by the Judicial Panel on Multidistrict Litigation.



                                                   2
STIPULATION FOR STAY                                                           Case No.: :21-cv-04295
       Case 3:21-cv-02495-EMC Document 15 Filed 04/28/21 Page 3 of 3




April 26, 2021                                       Respectfully submitted,

THE MILLER FIRM, LLC                                 GORDON REES SCULLY MANSUKHANI


/s/ Curtis G Hoke                                    /s/ Don Willenburg
Curtis G. Hoke (SBN 282465)
THE MILLER FIRM, LLC                                 Don Willenburg
108 Railroad Avenue                                  GORDON REES SCULLY MANSUKHANI
Orange, Virginia 22960                               1111 Broadway, Suite 1700
Tel: (540) 672-4224                                  Oakland, CA 94607
Fax: (540) 672-3055                                  Tel: (510) 463-8688
Email: choke@millerfirmllc.com                       Fax: (510) 984-1721
Counsel for Plaintiffs                               Email: dwillenburg@grsm.com

                                                     Counsel for Syngenta Defendants




                                          ORDER


      PURSUANT TO STIPULATION, IT IS SO ORDERED

      So ordered this WKday of $SULO2021.




                                           Honorable Haywood S. Gilliam Jr.
                                           UNITED STATES DISTRICT JUDGE




                                                 3
STIPULATION FOR STAY                                                           Case No.: :21-cv-04295
